Shaw C. J.
delivered the opinion of the Court. The question in this case is, whether the directions of the judge, as stated in the report, were correct. There was evidence tending to show, that although the defendant, Bondsey, had agreed to sell the vessel to Staples, before the supplies were furnished, yet that he had not given a bill of sale, but on the contrary had kept back the bill of sale, as a security for the purchase money. On the other hand, there was evidence that the bill of sale, produced by Staples, was executed and delivered before the supplies were so furnished. In the former case, there would have been good ground to contend, that the legal and beneficial interest in the vessel remained in the defendant, and that he was entitled to her earnings, and of course that the supplies went to his use. In the latter case, as there was no evidence of the possession or employment of the vessel, between the time of the alleged sale and the supplies furnished, and all the interest which the'defendant held was that of a mortgagee not in possession, it seems equally clear, .hat he would not be liable. We think it now too clear to admit of a question, that a mortgagee of a vessel, not in the possession or employment of the vessel, not having ordered or authorized supplies and repairs, and not holding himself out to the world as an owner, as in the case of Tucker v. Buffinton, 15 Mass. R. 477, is not liable for the supplies or repairs furnished to such vessel. We think, therefore, the question did depend upon the fact, whether the bill of sale had been duly executed and delivered, and that the direction in that respect, was right.

Judgment on the verdict.